Case 2:20-cv-11595-ODW-MAA Document 44 Filed 08/16/21 Page 1 of 9 Page ID #:784




 1                                                                                   JS-6
                                                                                       O
 2
 3
 4
 5
 6
 7
 8
 9
                        United States District Court
10
                        Central District of California
11   PIH HEALTH HOSPITAL-                        Case № 2:20-cv-11595-ODW (MAAx)
     WHITTIER, et al.,
12                                               ORDER DENYING DEFENDANTS’
                       Plaintiffs,
13                                               MOTION FOR LEAVE TO FILE A
14         v.                                    FIRST AMENDED NOTICE OF
                                                 REMOVAL [20];
15   CIGNA HEALTHCARE OF
     CALIFORNIA, INC., et al.,                   GRANTING PLAINTIFFS’ MOTION
16                                               TO REMAND AND DENYING
                       Defendants.               COSTS [26]
17
18                               I.     INTRODUCTION
19         On November 20, 2020, Plaintiffs PIH Health Hospital-Whittier and PIH Health
20   Hospital-Downey (collectively, “PIH”) initiated this action in Superior Court against
21   Defendants Cigna Healthcare of California, Inc., Cigna Health and Life Insurance
22   Company, and Connecticut General Life Insurance Company (collectively, “Cigna”).
23   (See Notice of Removal (“NOR”) Ex. 1 (“Complaint” or “Compl.”), ECF No. 1.) PIH
24   asserts causes of action arising from its furnishing emergency services to
25   Cigna-covered patients for which Cigna has failed to pay. On December 23, 2020,
26   Cigna timely removed the action to this Court, alleging federal jurisdiction on the
27   basis that PIH’s claims are completely preempted by the Employee Income
28   Retirement Security Act (“ERISA”). (See NOR.) On January 19, 2021, Cigna moved
Case 2:20-cv-11595-ODW-MAA Document 44 Filed 08/16/21 Page 2 of 9 Page ID #:785




 1   for leave to file a first amended notice of removal “to effect a clarification of and to
 2   supplement the basis for allegations of jurisdiction.” (Notice Mot. Leave Am. NOR
 3   (“Motion to Amend” or “MTA”) 1, ECF No. 20.) On January 25, 2021, PIH moved to
 4   remand and additionally sought $11,360 in costs. (Mot. Remand (“MTR”), ECF
 5   No. 26.) For the reasons discussed below, the Court DENIES the Motion to Amend,
 6   GRANTS the Motion to Remand, and DENIES the request for costs.1
 7                                   II.       BACKGROUND
 8          PIH are hospitals that provide healthcare services to the San Gabriel Valley and
 9   surrounding areas.       (Compl. ¶¶ 1, 8–12.)        Because of their unique position as
10   hospitals, federal and state laws require PIH to provide emergency care to those with
11   life-threatening conditions without first obtaining insurance verification or
12   authorization. (Id. ¶ 23.) Cigna consists of three interrelated health care service
13   insurers. (Id. ¶¶ 2, 13–16.) PIH and Cigna had three previous contracts for health
14   care services to Cigna’s insureds. (Id. ¶ 19.) On August 1, 2019, those three contracts
15   terminated. (Id.) However, PIH continued to provide services to patients Cigna either
16   insured directly or for whom Cigna administered plans.
17          PIH contends that Cigna breached the earlier written contracts, as well as
18   implied contracts arising afterwards, by not paying for services rendered. Some
19   treatment fell within the period the contracts governed, and Cigna still allegedly owes
20   payment. (Id. ¶¶ 20, 22, 26, 28–31, 36.) After August 1, 2019, PIH continued to
21   provide mandatory emergency treatment and Cigna allegedly purposefully failed to
22   fully reimburse for those services. (Id. ¶ 29.) PIH alleges that, as a result of the prior
23   relationship, it had a reasonable expectation that Cigna would pay the standard rates
24   for those services. (Id. ¶¶ 56, 63.) Based on the above facts, PIH brought ten causes
25   of action against Cigna: (1)–(3) breach of written contract; (4)–(5) breach of implied
26   contract for emergency services; (6)–(7) recovery for services rendered; (8) intentional
27
     1
28    Having carefully considered the papers filed in connection with the Motions, the Court deemed the
     matters appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.



                                                     2
Case 2:20-cv-11595-ODW-MAA Document 44 Filed 08/16/21 Page 3 of 9 Page ID #:786




 1   violation of duty to pay for emergency medical services; and (9)–(10) violations of
 2   California Business and Professions Code Section 17200. (Id. ¶¶ 32–95.)
 3         Within thirty days of receipt of service, Cigna removed the action to this Court,
 4   claiming federal question jurisdiction existed due to complete preemption under
 5   ERISA. (NOR ¶¶ 11–12.) Cigna included the Declaration of Karen Brown (“Brown
 6   Decl.”), whereby Cigna provided “the Patient M.A. claim as a single example of
 7   claims asserted by Plaintiffs that arise out of and depend on the terms of an
 8   ERISA-governed health plan[],” and included both the policy and claim form for that
 9   claim. (Brown Decl. ¶¶ 2, 5–6, Exs. A & B, ECF No. 1-2.) Cigna now requests leave
10   to amend its Notice of Removal to completely remove any reference to Patient M.A.
11   and these related documents, substituting instead new allegations and documents for
12   Patients E.H. and J.O. (Notice MTA ¶¶ 7, 13.) PIH opposes the request to amend,
13   arguing the amendment skirts strictures of the Federal Rules of Civil Procedure, and
14   also moves to remand based on the original Notice of Removal because Cigna fails to
15   show complete preemption under ERISA.
16                               III.       LEGAL STANDARD
17         Federal courts have subject matter jurisdiction only as authorized by the
18   Constitution and by Congress. U.S. Const. art. III, § 2, cl. 1; Kokkonen v. Guardian
19   Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).             Federal courts have original
20   jurisdiction where an action arises under federal law, or where each plaintiff’s
21   citizenship is diverse from each defendant’s citizenship and the amount in controversy
22   exceeds $75,000. 28 U.S.C. §§ 1331, 1332(a). A defendant may remove a case from
23   state court to federal court only if the federal court would have had original
24   jurisdiction over the suit.        28 U.S.C. § 1441(a).   The removal statute is strictly
25   construed against removal, and “[f]ederal jurisdiction must be rejected if there is any
26   doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d
27   564, 566 (9th Cir. 1992). The party seeking removal bears the burden of establishing
28   federal jurisdiction. Id.




                                                    3
Case 2:20-cv-11595-ODW-MAA Document 44 Filed 08/16/21 Page 4 of 9 Page ID #:787




 1             IV.        MOTION TO AMEND NOTICE OF REMOVAL
 2         Cigna moves to amend the Notice of Removal to cure allegedly defective
 3   allegations of jurisdiction.       (See generally MTA.)    PIH contends that Cigna’s
 4   proposed alterations are untimely substantive changes to the removal allegations and,
 5   even if they were timely, they are futile and fail to cure the deficiencies. (Pls.’ Opp’n
 6   MTA (“PIH Opp’n”) 4–17, ECF No. 31.)             The Court finds that, while Cigna’s
 7   proposed alterations qualify as timely, the amended Notice of Removal ultimately
 8   fails to establish removability.
 9   A.    TIMELINESS
10         After the thirty-day period within which defendants may seek removal, a Notice
11   of Removal “cannot be amended to add a separate basis for removal jurisdiction.”
12   O’Halloran v. Univ. of Wash., 856 F.2d 1375, 1381 (9th Cir. 1988). A defendant may
13   amend a Notice of Removal after the thirty-day window only to correct any “defective
14   allegation of jurisdiction.” ARCO Env’t Remediation, LLC v. Dep’t of Health & Env’t
15   Quality, 213 F.3d 1108, 1117 (9th Cir. 2000) (citing 28 U.S.C. § 1653).              But
16   amending “to assert totally new grounds for removal or ‘to create jurisdiction where
17   none existed’” is not allowed. Smiley v. Citibank (S.D.), N.A., 863 F.Supp. 1156,
18   1159 (C.D. Cal. 1993) (quoting Rockwell Int’l Credit Corp. v. U.S. Aircraft Ins. Grp.,
19   823 F.2d 302 (9th Cir. 1987)). “This rule serves to prevent defendants from removing
20   cases on questionable substantive grounds to comply with the strict thirty day time
21   limit of § 1446(b) and substituting their stronger arguments later.” Isom v. Marg,
22   No. 2:14-cv-4355-SVW, 2014 WL 3546532, at *3 (C.D. Cal. July 17, 2014). And
23   “[l]eave to amend is not proper . . . where amendment would be futile.”            Glob.
24   Concierge Holdings v. Charbo, No. CV-5203-RGK (MANx), 2013 WL 6241589,
25   at *3 (C.D. Cal. Dec. 3, 2013) (citing Lee v. City of Los Angeles, 250 F.3d 668, 692
26   (9th Cir. 2001)).
27         The facts here present an unusual circumstance, as Cigna requests leave to
28   make substantial factual changes to the Notice of Removal, substituting the proffered




                                                  4
Case 2:20-cv-11595-ODW-MAA Document 44 Filed 08/16/21 Page 5 of 9 Page ID #:788




 1   exemplar with two alternatives, but maintains the original grounds for removal. “The
 2   majority of courts . . . allow defendants to amend ‘defective allegations of jurisdiction’
 3   in their notice as long as the initial notice of removal was timely filed and sets forth
 4   the same legal grounds for removal.” Smiley, 863 F. Supp. at 1159 (emphasis added)
 5   (quoting Barrow Dev. Co. v. Fulton Ins. Co., 418 F.2d 316, 318 (9th Cir. 1969)).
 6   Here, both the original Notice of Removal and the proposed amended version allege
 7   the same legal grounds for removal—complete preemption under ERISA.
 8         There is some merit to the argument that the extensive proposed factual changes
 9   are improper “allegations of substance.” However, where PIH, “in its pleadings,
10   fail[ed] to identify the benefit claims at issue,” Cigna cannot be faulted for an inability
11   to “conclusively determine whether the . . . contested claims were subject to an
12   assignment.”    See, e.g., N. Shore-Long Island Jewish Health Care Sys., Inc. v.
13   Multiplan, Inc., 953 F. Supp. 2d 419, 434 (E.D. N.Y. 2013). Indeed, Cigna explained
14   in the original Notice of Removal that PIH did not supply relevant claim-identifying
15   information until three business days before the removal deadline. “As a result,
16   Cigna . . . provide[d] the Patient M.A. claim as a single example” but was “confident
17   that many other reimbursement claims . . . challenge benefit denials under
18   ERISA-governed plans.” (NOR 4 n.1.) Thus, Cigna now seeks to amend to include
19   the factual information it referenced initially, and not to assert “totally new grounds
20   for removal.”
21         As Cigna is not asserting a new legal basis for removal, but instead seeks to
22   clarify the factual basis, the proposed amendments are timely.
23   B.    FUTILITY
24         Nevertheless, the Court finds amendment would be futile because Cigna fails to
25   establish removal is proper.
26         Under the well-pleaded complaint rule, courts determine the existence of
27   federal question jurisdiction by looking at the plaintiff’s claims rather than the
28   defendant’s defenses. Aetna Health Inc. v. Davila, 542 U.S. 200, 207 (2004). Thus, a




                                                  5
Case 2:20-cv-11595-ODW-MAA Document 44 Filed 08/16/21 Page 6 of 9 Page ID #:789




 1   federal defense—such as preemption—typically does not give rise to federal question
 2   jurisdiction. Id. However, when “a federal statute wholly displaces the state-law
 3   cause of action through complete pre-emption, the state claim can be removed.” Id.
 4   (internal quotation marks omitted).          Federal question jurisdiction exists in those
 5   instances because the plaintiff’s claim, “even if pleaded in terms of state law, is in
 6   reality based on federal law.” Id. at 208. The Supreme Court has adopted a two-part
 7   test for determining whether ERISA completely preempts state law claims: “if (1) ‘an
 8   individual, at some point in time, could have brought [the] claim under ERISA
 9   § 502(a)(1)(B),’ and (2) ‘where there is no other independent legal duty that is
10   implicated by a defendant’s actions.’” Marin Gen. Hosp. v. Modesto & Empire
11   Traction Co., 581 F.3d 941, 946 (9th Cir. 2009) (alteration in original) (quoting
12   Davila, 542 U.S. at 210).
13          Cigna fails to persuade the Court that no other independent legal duties are
14   implicated.2 “Courts have ruled time and time again that cases involving express or
15   implied agreements to pay benefits were independent of the terms of the ERISA plans
16   at issue.” St. Joseph Hosp. of Orange v. Newegg, Inc., No. SACV 20-1704 JVS
17   (JDEx), 2020 WL 6149716, at *3 (C.D. Cal. Oct. 20, 2020) (collecting cases). In one
18   factually similar case, Reiten v. CIGNA Health and Life Insurance Company, a
19   medical provider plaintiff sued an insurer defendant for quantum meruit, specifically
20   arguing that the insurer owed payments for emergency medical services under implied
21   promises to pay reasonable value.             No. CV 20-2330 FMO (AGRx), 2020 WL
22
23   2
       Although this represents the second prong under Davila, the test is conjunctive and failure to
     establish either prong is conclusive. The Court chooses to address only the second prong in detail,
24
     but finds, for the same reasons, that PIH’s asserted claims for reimbursement could not be raised
25   under ERISA; they are not synonymous with any ERISA-based claims Cigna’s insureds may have
     assigned to PIH. See John Muir Health v. Cement Masons Health & Welfare Tr. Fund,
26   69 F. Supp. 3d 1010, 1016–18 (N.D. Cal. 2014) (“[T]he enrollee’s assignment of its rights to
27   Plaintiff is of no consequence. . . . Plaintiff now seeks payment based upon a different obligation.
     That obligation is wholly separate from the obligations Defendant owes to its enrollee and does not
28   duplicate any claim available under section 502(a)(1)(B).” (internal quotation marks and citation
     omitted)).



                                                      6
Case 2:20-cv-11595-ODW-MAA Document 44 Filed 08/16/21 Page 7 of 9 Page ID #:790




 1   1862462, at *1 (C.D. Cal. Apr. 14, 2020).             The court explained that “medical
 2   providers must render emergency services without regard to a patient’s ability to
 3   pay . . . and under California Health & Safety Code § 1371.4, an insurer must
 4   reimburse providers for emergency services and care provided to its enrollees.” Id.
 5   at *3 (internal quotation marks and citation omitted).            Because of that statutory
 6   interplay, “California courts have concluded that an implied contract exists between
 7   providers of emergency services like plaintiff and insurers like defendants.” Id. at *4.
 8   As a result, the Reiten court could not “conclude there is an absence of an
 9   ‘independent legal duty’ under which plaintiff may sue.” Id. (citing Davila, 542 U.S.
10   at 210).
11          The situation here is substantially similar to Reiten and Cigna fails to justify a
12   different result. PIH mandatorily provided emergency medical services to patients
13   with Cigna coverage, allegedly creating implied contracts under which PIH now seeks
14   reimbursement. (See generally Compl.) This is an independent right arising out of
15   California Health & Safety Code section 1371.4. Reiten, 2020 WL 1862462 at *4; see
16   also Methodist Hosp. of S. Cal. v. Blue Cross of Cal., No. CV 09-5612 GAF (JCx),
17   2011 WL 13186107, at *12 (C.D. Cal. Mar. 8, 2011) (“By its terms, the statute
18   requires health plans to reimburse providers, not to reimburse their insureds. Thus, a
19   provider need not have an assignment of benefits to seek reimbursement under an
20   implied contract theory based on section 1371.4.” (emphasis added)).
21          Cigna attempts to circumvent this legal rule, arguing extensively that PIH’s
22   claims are truly derivative claims that rely upon patient assignments. Accordingly,
23   Cigna contends Cleghorn v. Blue Shield of California, 408 F.3d 1222 (9th Cir. 2005),
24   controls and that because interpretation of ERISA plans is required, PIH’s claims are
25   preempted.3 (See Cigna Opp’n MTR 14–22.) However, the claims PIH asserts here
26
     3
27    Cigna also insists that ERISA preempts California Health and Safety Code section 1371.4 because
     some of the plans at issue may be self-insured ERISA plans. (Cigna Opp’n MTR 17–18, ECF
28   No. 29.) However, Cigna relies on caselaw analyzing ERISA’s conflict preemption for this
     conclusion; this case concerns only complete preemption under ERISA, making that authority



                                                    7
Case 2:20-cv-11595-ODW-MAA Document 44 Filed 08/16/21 Page 8 of 9 Page ID #:791




 1   simply do not rely upon the assignments of patients and thus Cleghorn is inapplicable.
 2   See Cmty. Hosp. of the Monterey Peninsula v. Aetna Life Ins. Co., No. 5:14-cv-03903-
 3   PSG, 2015 WL 138197, at *3 (N.D. Cal. Jan. 9, 2015) (“Here, as in Marin General
 4   Hospital, the plaintiff is not suing as the assignee of an ERISA plan participant or
 5   beneficiary under Section 502(a)(1)(B), and is not seeking benefits under an ERISA
 6   plan.”).   Even if a claim arising from an assignment is possible, this Court has
 7   previously recognized that “the mere fact that Plaintiff could have asserted a claim
 8   based on . . . assignments ‘does not automatically mean that Plaintiff could not bring
 9   some other suit against Defendant based on some other legal obligation.’” Alta L.A.
10   Hosps., Inc. v. Blue Cross of Cal., No. 2:17-cv-03611-ODW (MRWx), 2017 WL
11   3671156, at *3 (C.D. Cal. Aug. 24, 2017) (brackets omitted) (quoting Marin, 581 F.3d
12   at 948).
13          Because removal itself is improper, leave to amend is futile and Cigna’s Motion
14   to Amend the Notice of Removal is DENIED.
15                              V.        MOTION TO REMAND
16          The above analysis dictates that remand is required. That leaves PIH’s request
17   for fees. “Absent unusual circumstances, courts may award attorney’s fees under
18   § 1447(c) only where the removing party lacked an objectively reasonable basis for
19   seeking removal.”       Martin v. Franklin Cap. Corp., 546 U.S. 132, 141 (2005).
20   Generally, courts “should recognize the desire to deter removals sought for the
21   purpose of prolonging litigation and imposing costs on the opposing party, while not
22   undermining . . . a right to remove as a general matter, when the statutory criteria are
23   satisfied.” Id. at 140. Additionally, courts may consider a plaintiff’s “failure to
24   disclose facts necessary to determine jurisdiction.” Id. at 141. Here, the Court finds
25
26   inapplicable. See generally Coast Plaza Drs. Hosp. v. Blue Cross of Cal., 173 Cal. App. 4th 1179,
27   1189 (2009) (explaining that the affirmative defense of ordinary preemption under ERISA § 514(a)
     may apply even if the jurisdictional bar of complete preemption under ERISA § 502(a) is not
28   available, and that section 1371.4 may be ordinarily preempted where self-funded ERISA plans are
     at issue).



                                                    8
Case 2:20-cv-11595-ODW-MAA Document 44 Filed 08/16/21 Page 9 of 9 Page ID #:792




 1   that fees are not appropriate. Cigna possessed an objectively reasonable basis for
 2   seeking removal as ERISA complete preemption presents a colorable basis for
 3   removal under the facts. “[R]emoval is not objectively unreasonable solely because
 4   the removing party’s arguments lack merit.” Lussier v. Dollar Tree Stores, Inc.,
 5   518 F.3d 1062, 1065 (9th Cir. 2008).
 6         Based on the foregoing, PIH’s Motion to Remand is GRANTED, but the
 7   included request for fees is DENIED.
 8                                  VI.     CONCLUSION
 9         For the reasons stated above, Cigna’s Motion to Amend is DENIED. (ECF
10   No. 20.) PIH’s Motion to Remand is GRANTED and PIH’s request for costs is
11   DENIED. (ECF No. 26.) The action is remanded to the Superior Court of the State
12   of California, County of Los Angeles, 12720 Norwalk Blvd., Norwalk, California
13   90650. The Clerk of the Court shall close this case.
14
15         IT IS SO ORDERED.
16
17         August 16, 2021
18                               ____________________________________
19                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28




                                                9
